

ex1027formofofferlett_image1.jpg [ex1027formofofferlett_image1.jpg]








Date, 2019




Name
Address
Address




Dear Name,
I am pleased to conditionally offer you the position of Business Title (HR
title: XXX, Grade: XXX) with Bloom Energy Corporation (the “Company”). In this
full-time, salaried (exempt) position, you will report to Manager Name and will
be based out of your XXX (enter state) home office OR our San Jose Corporate
headquarters facility. Your annual salary will be $XX, less applicable
withholdings and deductions, and you will be paid every other Friday in
accordance with the Company’s normal payroll practices. Pursuant to the terms of
Bloom Energy’s Employee Incentive (Bonus) Plan, you are eligible to receive a
discretionary bonus which is a XX% target of your eligible compensation. The
Incentive Plan payout is based on achievement of company metrics and individual
performance.  The Incentive Plan is measured and administered every quarter with
an annual component at the end of each year (5 eligible payouts per year). You
will receive a sign-on bonus in the amount of $XX, less applicable withholdings
and deductions, payable along with your first paycheck. You will also receive
reimbursement of up to $XX for your expenses to relocate to the Bay Area.
We will recommend that the Company’s Board of Directors grant you a
non-qualified option to purchase XX shares of the Company's Class A Common Stock
pursuant to the 2018 Equity Incentive Plan (“Plan”). The exercise price will be
the closing price of the Class A Common Stock on the date of grant. Upon
approval, the stock options will be granted on the 15th day (or the next trading
day) of the month following your date of hire. Twenty-Five percent (25%) of the
stock options granted will vest on the first year anniversary of the grant date.
The remaining will vest at a rate of 1/36th per month until the option is fully
vested over four years. The grant is subject to your continued employment and
the Company’s standard terms and conditions.
We will recommend that the Company’s Board of Directors grant you Restricted
Stock Units (“RSUs”) for XXX shares of the Company's Class A Common Stock
pursuant to the 2018 Equity Incentive Plan (“Plan”). Upon approval, the RSUs
will be granted on the 15th day (or the next trading day) of the month following
your date of hire. Twenty-Five percent (25%) of the shares subject to RSUs shall
vest on the one-year anniversary of the grant date and the remaining shares
shall vest quarterly over the next three years until the RSU is fully vested
after four years from the grant date. The grant is subject to your continued
employment and the Company’s standard terms and conditions.
You will also be eligible to receive benefits that the Company generally
provides to its employees, consistent with the eligibility terms of those
programs. A more detailed description of these benefits will be provided to you
upon joining the Company.
Your offer of employment is conditioned upon a satisfactory (in the Company’s
discretion) reference check, background check, and upon proof of your right to
work in the US. Your employment with the Company is further subject to the terms
and conditions specified in “Attachment A” to this letter. This offer of
employment is valid for seven days.


This letter and Attachment A set forth the terms of your employment with the
Company and supersede any prior representations or agreements including, but not
limited to, any representations made during your recruitment, interviews or
pre‑employment negotiations, whether written or oral. This letter and its
attachments may not be modified or amended except by a written agreement signed
by the Sr. Director, Human Resources and you.


We are very excited about you joining our team and look forward to a mutually
rewarding relationship.
By signing below you are accepting the Company’s offer of employment pursuant to
the terms and conditions specified in this letter and in Attachment A. After
signing and dating this letter below, please return all pages by email or by
confidential fax (408-543-1004).


Sincerely,        Agreed to and accepted by:    
Signature:        
Sriram Dorai        Print Name:        
Sr. Director, Human Resources        Date:        
Bloom Energy Corporation        Start Date:        


ATTACHMENT A
In addition to the terms outlined in the attached offer letter, your employment
at Bloom Energy is conditioned upon the following.


At-Will Employment. You will be an “at will” employee of the Company. This means
that either you or the Company may terminate your employment at any time, for
any reason or no reason, with our without cause or notice. Regular employment at
the Company is for no specified period of time and the Company makes no
guarantee or contract of continued employment. Although your job duties, title,
compensation, and benefits, as well as the Company’s personnel policies, may
change from time to time, the “at will” nature of your employment may not be
changed except in an express written agreement signed by you and the President
of the Company. In the event that you choose to resign from the Company, we
request that you give us at least two weeks’ notice.


Stock Options/RSUs.  If approved by the Board, your stock options and/or RSUs
will be subject to the terms and conditions of the Company's 2018 Equity
Incentive Plan and the equity award agreement. You will be provided with a copy
of the Equity Incentive Plan and your equity award agreement following the
Board’s approval of your grant.  No right to any stock is earned or accrued
until such time that vesting occurs, nor does the grant confer any right to
continued vesting or employment. All grants are subject to the Company’s Insider
Trading Policy, trading window and will be subject to the participant’s
continuous employment.


Incentive Plan (Bonus).  Pursuant to the terms of Bloom Energy’s Employee
Incentive Plan, your eligible compensation is defined as your annual base pay at
the end of the eligible period, times the bonus target percent divided by 5 (the
number of incentive opportunities in a year).  This calculation will be adjusted
to include any proration based on start date or Leave of Absence in an eligible
period.  You must be on active status for at least 30 days of the quarter to be
eligible for a bonus and at least 30 days of the year to be eligible for the
annual bonus.  To be eligible for the bonus, you must also be employed by BE on
the date of payout.  Your bonus is subject to the discretion and approval of the
Board of Directors and will be paid in accordance with the Company’s normal
bonus payment practices. 


Sign-Bonus. In consideration of the bonus investment made by the Company, you
agree to refund the full amount to the Company in the event that, prior to the
first anniversary of receipt of such bonuses, you voluntarily terminate your
employment or are terminated by the Company for cause.


Relocation. We will be pleased to pay for reasonable moving expenses up to the
maximum described in this offer letter. Moving expenses are to be completed
within one year of start date and cannot be reimbursed for expenses incurred
after that date. Relocation Reimbursement Form is to be submitted to Payroll
detailing moving expenses with all receipts. In line with company policy,
reimbursement claims must be submitted within 60 days of date the expenses are
incurred. The IRS considers all moving expenses to be taxable fringe benefits
and they will be reimbursed through payroll net of taxes. Should you have
questions, our payroll department would be pleased to discuss this with you.


In consideration of the investment made by the Company for your relocation, you
agree to refund your relocation reimbursement in full to the Company in the
event that, prior to your first anniversary of employment with the Company, you
voluntarily terminate your employment or are terminated by the Company for
cause.


References. The Company reserves the right to conduct background investigations
and/or reference checks on all of its potential employees. Your job offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, if any.


Right to Work. For purposes of federal immigration law, you will be required to
provide to the Company documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.


Prior Employment. We also ask that, if you have not already done so, you
disclose to the Company any and all agreements relating to your prior employment
that may affect your eligibility to be employed by the Company or limit the
manner in which you may be employed. It is the Company's understanding that any
such agreements will not prevent you from performing the duties of your position
and you represent that such is the case. Moreover, you agree that, during the
term of your employment with the Company, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Similarly, you agree not to bring
any third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.


Company Policies. As a Company employee, you will be expected to abide by the
Company’s policies. Specifically, you will be required to sign an acknowledgment
that you have read and that you understand the Company’s policies which are
included in the Company Handbook.
 
Intellectual Property. As a condition of your employment, you are also required
to sign and comply with the Company’s “Employment, Confidential Information,
Invention Assignment and Arbitration Agreement,” which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non‑disclosure of Company proprietary
information. Please note that we must receive your signed Agreement on your
first day of employment.


Arbitration. (a) Any dispute or controversy between you and the Company arising
out of or relating solely to your employment relationship with the Company,
including any dispute or allegation regarding the enforceability,
unconscionability, interpretation, construction or breach of this Agreement,
will be settled by final and binding arbitration through Judicial Arbitration
and Mediation Services (“JAMS”) by a single arbitrator to be held in Santa Clara
County, California, in accordance with the JAMS rules for resolution of
employment disputes then in effect, except as provided herein. This means that
we both give up the right to have disputes decided in court by a jury; instead,
a neutral arbitrator whose decision is final and binding will resolve it,
subject to judicial review as provided by law. The arbitrator selected shall
have the authority to grant any party all remedies otherwise available by law,
including injunctions, but shall not have the power to grant any remedy that
would not be available in a state or federal court in California. The arbitrator
shall be bound by and shall strictly enforce the terms of this section and may
not limit, expand or otherwise modify its terms. The arbitrator shall make a
good faith effort to apply the substantive law (and the law of remedies, if
applicable) of the state of California, or federal law, or both, as applicable,
without reference to its conflicts of laws provisions, but an arbitration
decision shall not be subject to review because of errors of law. The arbitrator
is without jurisdiction to apply any different substantive law. The arbitrator
shall have the authority to hear and rule on dispositive motions (such as
motions for summary adjudication or summary judgment). The arbitrator shall have
the powers granted by California law and the rules of JAMS which conducts the
arbitration, except as modified or limited herein.


(b)    Notwithstanding anything to the contrary in the rules of JAMS, the
arbitration shall provide (i) for written discovery and depositions as provided
in California Code of Civil Procedure Section 1283.05 and (ii) for a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based which shall be issued no later than thirty (30)
days after a dispositive motion is heard and/or an arbitration hearing has
completed. Except in disputes where you assert a claim otherwise under a state
or federal statute prohibiting discrimination in employment (“a Statutory
Discrimination Claim”), the Company shall pay all fees and administrative costs
charged by the arbitrator and JAMS. In disputes where you assert a Statutory
Discrimination Claim against the Company, you are required to pay the American
Arbitration Association’s filing fee only to the extent such filing fee does not
exceed the fee to file a complaint in state or federal court. The Company shall
pay the balance of the arbitrator’s fees and administrative costs.
(c)     You and the Company shall have the same amount of time to file any claim
against any other party as such party would have if such a claim had been filed
in state or federal court. In conducting the arbitration, the arbitrator shall
follow the rules of evidence of the State of California (including but not
limited to all applicable privileges), and the award of the arbitrator must
follow California and/or federal law, as applicable.
(d)    The arbitrator shall be selected by the mutual agreement of the parties.
If the parties cannot agree on an arbitrator, the parties shall alternately
strike names from a list provided by JAMS until only one name remains.
(e)    The decision of the arbitrator will be final, conclusive and binding on
the parties to the arbitration. The prevailing party in the arbitration, as
determined by the arbitrator, shall be entitled to recover her or its reasonable
attorneys’ fees and costs, including the costs or fees charged by the arbitrator
and JAMS. In disputes where you assert a Statutory Discrimination Claim,
reasonable attorneys’ fees shall be awarded by the arbitrator based on the same
standard as such fees would be awarded if the Statutory Discrimination Claim had
been asserted in state or federal court. Judgment may be entered on the
arbitrator's decision in any court having jurisdiction.
(f)     In the event of (1) a California Private Attorney General Action claim
or (2) any claim determined by the arbitrator to be not properly in arbitration
pursuant to applicable law, such claim(s) shall be brought as a civil action and
shall be stayed pending resolution of all claims that are properly in
arbitration.




ex1027formofofferlett_image2.gif [ex1027formofofferlett_image2.gif]4353 N. 1st
St, San Jose, CA 95134 T 408 543 1500 F 408 543 1004 www.bloomenergy.com



